Title: From Thomas Jefferson to Jonathan Williams, 19 January 1808
From: Jefferson, Thomas
To: Williams, Jonathan


                  
                     Jan. 19. 08.
                  
                  Th: Jefferson presents his compliments to Colo. Williams and is obliged to excuse himself from attending the meeting proposed in his note of yesterday, the constant pressure of his business having obliged him to decline meeting other societies here of which he is a member, and the observance of this as a rule being a matter of real necessity
               